Exhibit 10.1

 

 


JULY 27, 2005

 

Glenn Wienkoop

21178 Maria Lane

Saratoga, CA 95070

 

Dear Glenn,

 

On behalf of MSC.Software Corporation, I am pleased to offer you the position of
President & Chief Operating Officer. This position reports to Bill Weyand,
Chairman and CEO, and is located in Santa Ana, CA.  It is understood and agreed
that you may choose to commute to Santa Ana, California during up to a six month
transitional period following the projected August 22, 2005 start date of your
employment.

 

We are offering you a base salary of $330,000 annually, paid semi-monthly.  In
addition, you will also be eligible to participate in the Executive Bonus
Program that is targeted at 70% of your base salary.  All payments will be
subject to required tax withholding and other authorized deductions.

 

As part of your overall compensation package, you will receive stock options
covering 275,000 shares of MSC.Software common stock, granted upon Board
approval (such options to have a per share exercise price equal to the fair
market value of a share of our stock on that date and vesting according to the
terms of MSC’s 2001 Stock Purchase Plan). Also, you will be granted a special,
one-time right to purchase an additional 100,000 shares of restricted
MSC.Software stock at a purchase price of $11.00 a share on your start date,
such right exercisable only for 10 business days after your start date. You will
also be granted 40,000 performance stock units related to MSC.Software common
stock.

 

Your performance stock units will be subject to the terms and conditions of a
performance stock unit agreement to be prepared by MSC.Software (which will
include customary investment representations, a vesting requirement, and
termination of the units to the extent not previously vested if your employment
terminates).  In general, the performance stock units will vest only if
(1) during the next two years, the closing price or last price, as applicable,
per share of MSC.Software common stock as reported on the composite tape for
securities listed on either the New York Stock Exchange or the NASDAQ National
Market equals or exceeds $20.00 for each of at least 30 consecutive trading
days, or (2) MSC.Software is sold in a transaction that results in a majority
change in ownership of the company and in which the value of the per-share
consideration received by the holders of the MSC.Software common stock in
respect of such sale equals or exceeds $20.00.

 

--------------------------------------------------------------------------------


 

You are eligible to receive and shall receive all Executive Company Benefits,
including medical, deferred compensation, vacation, sick leave, auto allowance,
and all other benefits extended to any other executives of the Company.  The
auto allowance is $1,080.00 per month.

 

MSC will also cover the expenses of your real estate fees and closing costs for
the sale of your home in Saratoga, California (the “Premises”), plus relocation
costs, in total up to a maximum of $300,000. In addition, MSC will cover a
portion of any negative gap (the “Shortfall”), if any, that may result between
the gross sale price (defined below) of the Premises and the appraisal value as
follows: MSC shall pay you 25% of the first $250,000 of the Shortfall, 50% of
the next $250,000 of any Shortfall, 75% of the next $500,000 Shortfall and 100%
of any Shortfall to the extent exceeding $1,000,000. Consequently, your exposure
based on any sale price of the Premises less than the appraisal value is limited
to $437,500.  You and MSC shall agree on the engagement of and independent
appraiser to conduct an appraisal of the Premises. Gross sales price shall mean
the actual purchase price without deduction for real estate commissions, taxes,
pro-rations or other costs of sale.  MSC’s obligation to cover any Shortfall
will extend only for 1 year from the date of this agreement, but can be extended
at the sole discretion of the Board.

 

As an executive officer, you will of course be covered by the company’s
Directors & Officers Liability insurance policy, commencing on your first day of
employment.  In addition, you will be offered the executive officer
Change-in-Control Severance Agreement and the agreement is attached for your
review and information.

 

Also, if the company terminates your employment at any time, for any reason,
except if there is Cause and in the event of a Change in Control of the company,
in the first year of your employment, you will be entitled to a severance
payment equal to 100% of your current salary, paid in a lump sum and less all
required local, state and federal taxes and other withholding amounts, provided,
however, that you are willing to sign a mutual release.

 

The proposed start date for this position is no later than Monday, August 22,
2005 but MSC agrees that you may provide transitional consulting to your current
employer for up to five (5) days per quarter for a period of up to six
(6) months following your start date so long as such consulting does not
materially adversely effect the performance of your duties hereunder.  The
Company also understands and agrees that, with the Company’s prior consent, you
may choose to serve and/or continue to serve on up to four (4) boards of
directors and/or advisory boards of other non-competitive companies so long each
is disclosed to the Company and such work does not materially adversely effect
the performance of your duties hereunder.  Please signify your acceptance of our
offer by signing the enclosed copy of this letter and faxing it to me at
714.784.4289. Please also mail a copy of the signed original to me. This offer
is valid until the close of business Wednesday, July 27, 2005.

 

 

--------------------------------------------------------------------------------


 

The United States Government requires MSC.Software Corporation to verify your
eligibility for U. S. employment and identity.  Proof of citizenship or
immigration status and a valid Social Security card will be required upon
commencement of employment.  You will also be required to sign and abide by a
confidentiality and inventions agreement in the form provided to you by
MSC.Software.

 

Although we hope that our relationship will be mutually rewarding, your
employment with MSC.Software is “at-will”, which means that either you or
MSC.Software can terminate the employment relationship at any time, with or
without cause.  The “at-will” nature of your employment cannot be changed or
modified except in writing signed by the Chief Executive Officer of
MSC.Software.  This letter agreement contains all of the terms of your
employment and supercedes all prior and contemporaneous negotiations and
agreements with respect thereto.  There are no representations, warranties, or
other agreements with respect to your employment except as expressly set forth
herein; however, it is agreed that the capitalized terms not defined in this
Agreement have the same meaning as those expressly defined in the separate
Severance Agreement which the Company is providing to you with this Agreement
and it is also agreed that the provisions of this Agreement, and any payment
provided hereunder, shall not reduce any amounts otherwise payable, or in any
way diminish your rights under any Benefit Plan, Incentive Plan, or Securities
Plan, severance agreement or any other contract, plan, other arrangement.

 

We are looking forward to welcoming you to the MSC.Software team.  Please feel
free to contact me at (714) 444-5152 if you have any questions.

 

Sincerely,

 

/s/ RICH LANDER

 

Rich Lander

Vice President, Human Resources

 

Enclosures            Benefits Summary

 

Offer Accepted:

 

/s/ GLENN WIENKOOP

 

7/27/05

 

Signature

Date Signed

 

 

Start Date: Monday. Aug. 22nd, 2005

 


CC: BILL WEYAND

 

 

--------------------------------------------------------------------------------